Dupre v Arant (2017 NY Slip Op 04636)





Dupre v Arant


2017 NY Slip Op 04636


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


647 CA 16-01346

[*1]JOSEPH DUPRE, PLAINTIFF-APPELLANT,
vWILLIAM S. ARANT, DEFENDANT-RESPONDENT, AND GYMO ARCHITECTURE, ENGINEERING & LAND SURVEYING, P.C., DEFENDANT. (APPEAL NO. 2.) 


STANLEY LAW OFFICES, LLP, SYRACUSE (JOSEPH SCOTT OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
BOUSQUET HOLSTEIN PLLC, SYRACUSE (RYAN SUSER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Jefferson County (James P. McClusky, J.), entered March 4, 2016. The order denied the motion of plaintiff for partial summary judgment and granted the cross motion of defendant William S. Arant for summary judgment dismissing the complaint against him. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Dupre v Arant ([appeal No. 1] ___ AD3d ___ [June 9, 2017]).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court